UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ee ee ee ee ee ee ee ee eee ee ee ee ee xX
UNITED STATES OF AMERICA
CONSENT PRELIMINARY !*/\\ (44
2% = : ORDER OF FORFEITURE/
: MONEY JUDGMENT
HAROLD DOMINGUEZ,
> $515 Cr. 605 (RIS)
Defendant. s
eee x

WHEREAS, on or about April 5, 2016, HAROLD DOMINGUEZ (the
“Defendant”) was charged in a one-count Superseding Information $5 15 Cr. 605 (RJS) (the
“Information”) with conspiracy to distribute and possess with the intent to distribute five kilograms
and more of mixtures and substances containing a detectable amount of cocaine, in violation Title
21, United States Code, Section 846 (Count One);

WHEREAS, the Information included a forfeiture allegation as to Count One,
seeking forfeiture to the United States, pursuant to Title 21, United States Code, Section 853, of
any and all property constituting or derived from any proceeds obtained directly or indirectly as a
result of the offense charged in Count One of the Information and any and all property used or
intended to be used in any manner or part to commit and to facilitate the commission of the offense
charged in Count One of the Information;

WHEREAS, on or about April 5, 2016, the Defendant pled guilty to Count One and
of the Information, pursuant to a plea agreement with the Government, wherein the Defendant
admitted the forfeiture allegation with respect to Count One of the Information and agreed to forfeit

to the United States, pursuant to Title 21, United States Code, Section 853, a sum of money equal
to $26,000.00 in United States currency, representing the amount of proceeds the Defendant
obtained directly or indirectly as a result of the offense charged in Count One of the Information;

WHEREAS, the Defendant consents to the entry of a money judgment in the
amount of $85,900.00 in United States currency, representing the proceeds traceable to the offense
charged in Count One of the Information; and

WHEREAS, the Defendant admits that, as a result of acts and/or omissions of the
Defendant, the proceeds traceable to the offense charged in Count One of the Information that the
Defendant personally obtained cannot be located upon the exercise of due diligence;

IT IS HEREBY STIPULATED AND AGREED, by and between the United States
of America, by its attorney Geoffrey S. Berman, United States Attorney, Assistant United States
Attorney Shawn Crowley, of counsel, and the Defendant, and his counsel, Mark Cohen, Esq., that:

1. As aresult of the offense charged in Count One of the Information, to which
the Defendant pled guilty, a money judgment in the amount of $85,900.00 in United States
currency (the “Money Judgment”), representing the proceeds traceable to the offense charged in
Count One of the Information that the Defendant personally obtained, shall be entered against the
Defendant.

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules of Criminal Procedure, this
Consent Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, HAROLD
DOMINGUEZ, and shall be deemed part of the sentence of the Defendant, and shall be included
in the judgment of conviction therewith.

3. All payments on the outstanding Money Judgment shall be made by postal
money order, bank or certified check, made payable to the “United States Marshals Service” and

delivered by mail to the United States Attorney’s Office, Southern District of New York, Attn:
Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New
York, New York 10007 and shall indicate the Defendant’s name and case number.

4, The United States Marshals Service is authorized to deposit the payments
on the Money Judgment in the Asset Forfeiture Fund, and the United States shall have clear title
to such forfeited property.

5. Pursuant to Title 21, United States Code, Section 853(p), the United States
is authorized to seek forfeiture of substitute assets of the Defendant up to the uncollected amount
of the Money Judgment.

6. Pursuant to Rule 32.2(b)(3) of the Federal Rules of Criminal Procedure,
upon entry of this Consent Preliminary Order of Forfeiture/Money Judgment, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate or dispose of
forfeitable property, including depositions, interrogatories, requests for production of documents
and the issuance of subpoenas.

Ti This Court shall retain jurisdiction to enforce this Consent Preliminary
Order of Forfeiture/Money Judgment, and to amend it as necessary, pursuant to Rule 32.2(e) of
the Federal Rules of Criminal Procedure.

8. The Clerk of the Court shall forward three certified copies of this Consent
Preliminary Order of Forfeiture/Money Judgment to Assistant United States Attorney Alexander
J. Wilson, Co-Chief, Money Laundering and Transnational Criminal Enterprises Unit, United

States Attorney’s Office, One St. Andrew’s Plaza, New York, New York 10007.
9. The signature page of this Consent Preliminary Order of Forfeiture/Money

Judgment may be executed in one or more counterparts, each of which will be deemed an original

but all of which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New, York

  

 

   

haweCrowléy
Assistant United States Attorney
One St. Andrew’s Plaza

New York, NY 10007

(212) 637-1034

HAROLD DOMINGUEZ

By: ~7- COCR

 

HAROLD,DO fh
By: LL

Mark Cohen, Esq.
Attorney for Defendant

SO ORDERED: >

WAL ER

HONORABLE RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE

joeuel9
DATE

iA

DATE

2 fit ao

DATE
